DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a propeller positioned between 8 to 12 centimeters from a bottom of the equipment" and “a gas inflow spigot located on a lower part of the equipment”.  Since the propeller should be inside the reactor tank and the equipment is hoisted and the gas inflow spigot for introducing gas into the reactor tank. Therefore, Claim 1 should read "a propeller positioned between 8 to 12 centimeters from a bottom of the reactor tank" and “a gas inflow spigot located on a lower part of the reactor tank”.
Claims 1, 2, 3, 4, and 5 recite the limitation "the hoisted reactor", “cooling cladding placed around a cylindrical part of the reactor”, and “the reactor”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites “an equipment” or “a reactor tank”. Examiner 
Claim 5 recites the limitation "the solute" in Claim 1 and “the powder to the semi-automatic electric scale” and “a semi-automatic scale” recites later.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a solute feeding pipe”. Claims 5 should read “a solute”, “the powder to a semi-automatic electric scale” and remove “a semi-automatic scale” on the next line.
Claim 5 recites the limitation "an electric engine for the conveyor belt" on Lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim. There are two conveyor belts, one for feeding the powder to a semi-automatic electric scale and other for feeding the weighted powder to the reactor tank. The conveyor belts and the electric engines should be labeled as “first” and “second” conveyor belts and electric engines to differential the two sets of conveyor belts and electric engine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (US Patent No. 7,048,900 B2).
Regarding Claim 1, Mathur et al. reference discloses an equipment for the production of calcium bicarbonate or calcium and magnesium bicarbonate comprising the following elements: 
a reactor tank (Figure 1, numerals T-31 or T-32); 
a safety valve and a manometer (Column 14, Lines 47-48 – vent system used to maintain pressure at a desired level – inherently has a safety valve and manometer); 
an electric engine (Column 14, Lines 45-46 – variable speed magnetic drive motor); 
a solute feeding pipe located on the an opposite side of an the upper part of the a lid  (Figure 1, numeral 3- Hot/Cold slaked Lime); 
a water inflow spigot located on the upper part of the side (Figure 1, numeral 9 – steam); 
a gas inflow spigot located on a the lower part of the equipment, as close as possible to a the concave base of the equipment (Figure 1, numeral 8); 
a propeller (Column 14, Line 45- agitator/impeller); 
a sampling pipe with spigot (Column 14, 47 – sample/dip tube – inherently has a valve/spigot to remove sample when needed); 
an outflow pipe with a curve with an angle exceeding 90 and comprising a spigot (Figure 1, numeral 10); 
cooling cladding placed around a cylindrical part of the reactor (Column 14, Lines 42-44 – outside jacketed heater).
However, Mathur et al. does not disclose a solute feeding pipe comprising at least a spigot and a funnel-shaped loading nozzle, wherein the propeller positioned between 8 and 12 centimeters from a the bottom of the reactor tank and a support structure for the hoisted reactor. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Also, since the reactors T-31 and/or T-32 of Mathur et al. are standalone reactors. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have supports for the reactors T-31 and T-32 since it was known in the art to provide the supports for standalone reactors.
Regarding Claim 2, Mathur et al. reference discloses the equipment for the production of calcium bicarbonate or calcium and magnesium bicarbonate according to claim 1, wherein the pressure in the reactor tank rises to 11 x 105 Pa (11 bar) (process limitation and does not add additional structure to the apparatus of Mathur et al.).
Regarding Claim 3, Mathur et al. reference discloses the equipment for the production of calcium bicarbonate or calcium and magnesium bicarbonate according to claim 1, wherein the temperature in the reactor tank is kept below 6 °C (process limitation and does not add additional structure to the apparatus of Mathur et al.).
Regarding Claim 4, Mathur et al. reference discloses the equipment for the production of calcium bicarbonate or calcium and magnesium bicarbonate according to claim 1, wherein the propeller provides stirring by convection in the reactor tank (Column 14, Line 45- agitator/impeller).
Claims 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (US Patent No. 7,048,900 B2) in view of Pope et al. (US Patent No. 3,150,926).

a 
a micronized carbonate powder stock (Figure 1, calcium rail car or truck-lime);
a pneumatic conveyor for unloading the lime into a lime storage silo (Figure, T-01 or T-02);
a feeder for transporting the lime to the slaking tank (Figure, T-11, T-12; Column 16, Lines 53-55 - inherently has a scale to measure the amount of lime);
water being added to the slating tank  at a controlled rate (Column 16, Lines 56-58);
a high pressure pump for transporting the hot lime slurry to a heat exchanger (Figure, P-11, P-12);
a 140 mesh screen for screening the lime slurry (Figure, S-11, S-13);
another high pressure pump for transporting the hot lime slurry/slaked lime to the reaction tank (Figure, P-13, P-17, T-31 and T-32).
However, Mathur et al. does not disclose a first conveyor belt for feeding the powder to a semi-automatic electric scale; a first electric engine for the first conveyor belt; a metal support structure; a second conveyor belt for feeding the weighted powder to the reactor tank; and a second electric engine for the second conveyor. Pope et al. reference discloses a system for production of calcium carbonate wherein solute transferring system comprising a calcining limestone, a jaw crusher, a pulverizer, a hopper, a suitable metering device, a conveyor for transferring the hydrated lime into the reaction zone (Figure 1, numerals 11, 10, 20, 30, and 16 and Column 2, Line 29-Column 3, Line 66). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to conveyors to transport the lime and slaked lime as taught by Pope et al., since the high pressure pumps and conveyors are equivalence for their use in the art and the selection of any of these known equivalents to transport the lime/slaked lime would be within the level of ordinary skill in the art.

Regarding Claims 7 and 10, Mathur et al. reference discloses the equipment for the production of calcium bicarbonate or calcium and magnesium bicarbonate according to claim 1 except for the loading nozzle has a diameter of 25 to 50 cm and the outflow pipe has an internal diameter of 5 to 20 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed loading nozzle and the outflow pipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Regarding Claims 8 and 9, Mathur et al. reference discloses the equipment for the production of calcium bicarbonate or calcium and magnesium bicarbonate according to claim 1 wherein the gas inflow spigot comprises a gas flow meter, the water inflow spigot comprises a water flow meter (Figure 1, Valves for CO2 streams and steam and Column 17, Lines 5-18). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (US Patent No. 7,048,900 B2) in view of Neely (US Patent No. 3,355,222).
Regarding Claim 6, Mathur et al. reference discloses the equipment for the production of calcium bicarbonate or calcium and magnesium bicarbonate according to claim 1 including 140 mesh screen for screening impurities before entering the reaction tank (Figure 1, S-11 or S-13).  However, Mathur et al. does not disclose that the loading nozzle of the feeding pipe comprises a protective mesh welded inside at the narrowest part of the funnel. Neely reference discloses a gyratory fluidized solids feeder having a funnel-shaped loading nozzle with a protective mesh welded inside at the narrowest part of the funnel (Figure 1, numerals 6 – hopper, 12-circular stainless steel pipe, and 13 – baffle screen). It would have been an obvious matter of design choice to have the mesh screen before transferring into the reaction tank or the mesh screen inside the loading nozzle, since applicant has not disclosed that having the mesh screen inside the loading nozzle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the mesh screen outside.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (US Patent No. 7,048,900 B2) in view of Tokumoto et al. (5,545,248).
Regarding Claims 11 and 12, Mathur et al. reference discloses the equipment for the production of calcium bicarbonate or calcium and magnesium bicarbonate according to claim 1 except for the propeller is coated with highly resistant corrosion-proof material, wherein the highly resistant corrosion-proof material is titanium. Tokumoto et al. reference discloses a titanium-based hard sintered alloy suitably used a corrosion and wear-resistant material for casting molds, pump parts, bearings, mechanical seals, valves, pipes, stirrers, mixers and blades (Abstract and Column 1, Lines 9-12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use titanium for coating the propeller/impeller of Mathur et al., since Tokumoto et al. states at Abstract that such a modification would exhibit improved wear resistant, strength, and specific strength without any loss in corrosion resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774